DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner wishes to thank the Applicant for the time and courtesies extended in the telephone interview on September 7, 2022.  It was agreed that the Applicant’s proposed amendments to claims 1 and 11 would overcome the 35 U.S.C. 102(a)(1) rejection of record, and put the application in condition for allowance pending an updated search.
Terminal Disclaimer
The terminal disclaimer filed on September 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,706,828 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. patent application publication of Johnson et al. (2007/0046105) in view of the US patent of Aleshi (6,021,499).
As to claim 1, Johnson discloses a battery device, comprising:  at least one 
battery (see paragraph [0021], lines 1-3 and Figure 3); and control electronics configured to provide a plurality of outputs (365,375) from one of the at least one battery, wherein the plurality of outputs (365,375) comprise at least one output (375) that is electrically isolated from at least one other output (365) of the plurality of outputs that each provide power to one or more of a plurality of loads (370,380) (see paragraph [0020], lines 4-8 and paragraph [0021], lines 3-5, and Figure 3.  Johnson does not disclose the electrical isolation based at least in part on the at least one output having a ground that is isolated from a ground of the at least one other output.  
	Aleshi discloses control electronics configured to provide a plurality of outputs (110,111) from a DC power supply (109), wherein the plurality of outputs (110,111) comprise at least one output (110) that is electrically isolated from at least one other output (111) of the plurality of outputs (110,111) that each provide power to one or more of a plurality of loads, wherein the electrical isolation is based at least in part on the at least one output (110) having a ground that is isolated from a ground of the at least one other output (111) (see Abstract; column 4, lines 2-7; column 6, lines 48-51; and Figures 1B and 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson by using isolated outputs having isolated grounds, in order to provide circuits that are compliant with the IEEE 1394 standard.
	As to claim 5, the plurality of outputs (365,375) of Johnson is supplied power from the at least one battery, wherein the at least one battery comprises one or more cells (every battery has either one or more than one cell).
	As to claim 10, the control electronics further comprises circuitry (transformer 310 and circuitry 335,345,355,340,350,360) to share available battery capacity from the at least one battery among the plurality of loads (370,380) (see paragraphs [0020] and [0021], and Figure 3).
Claim(s) 2 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Aleshi, and further in view of the U.S. patent application publication of Mizutani et al. (2006/0044768).
As to claim 2, Johnson in view of Aleshi disclose all of the claimed features, as 
set forth above, except for a housing assembly having a thick ness of less than 2.0 inches.  Mizutani discloses a housing assembly for electric components (see paragraph [0025], lines 7-9; paragraph [0046], lines 1-3; and Figure 8).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have enclosed the battery device of Johnson in view of Aleshi in the housing of Mizutani, in order to provide protection for the battery and control electronics.  Mizutani does not disclose the housing assembly having a thickness of less than 2.0 inches; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the housing assembly having a thickness of less than 2.0 inches, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	As to claim 16, Johnson discloses a battery device, comprising:  at least one battery (see paragraph [0021], lines 1-3 and Figure 3); and control electronics configured to provide a plurality of outputs (365,375) from one of the at least one battery, wherein the plurality of outputs (365,375) comprise at least one output (375) that is electrically isolated from at least one other output (365) of the plurality of outputs that each provide power to one or more of a plurality of loads (370,380) (see paragraph [0020], lines 408 and paragraph [0021], lines 3-5, and Figure 3).  Johnson does not disclose the electrical isolation based at least in part on the at least one output having a ground that is isolated from a ground of the at least one other output; or a housing assembly comprising at least two surfaces, wherein the at least two surfaces have a space therebetween configured to house the control electronics and the at least one battery.
	Aleshi discloses control electronics configured to provide a plurality of outputs (110,111) from a DC power supply (109), wherein the plurality of outputs (110,111) comprise at least one output (110) that is electrically isolated from at least one other output (111) of the plurality of outputs (110,111) that each provide power to one or more of a plurality of loads, wherein the electrical isolation is based at least in part on the at least one output (110) having a ground that is isolated from a ground of the at least one other output (111) (see Abstract; column 4, lines 2-7; column 6, lines 48-51; and Figures 1B and 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson by using isolated outputs having isolated grounds, in order to provide circuits that are compliant with the IEEE 1394 standard.  Aleshi does not disclose a housing assembly comprising at least two surfaces, wherein the at least two surfaces have a space therebetween configured to house the control electronics and the at least one battery.
	Mizutani discloses a housing assembly comprising at least two surfaces (bottom of upper casing 3 and top of lower casing 2), wherein the at least two surfaces have a space therebetween, wherein the space is configured to house the control electronics and the at least one battery (the electronic component can be the control electronics and the at least one battery) (see paragraph [0025], lines 3-9; paragraph [0048], lines 6-8; and Figure 8).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have enclosed the battery device of Johnson in view of Aleshi in the housing of Mizutani, in order to protect the control electronics and the battery.
	As to claim 17, the at least two surfaces (bottom of upper casing 3 and top of lower casing 2) of Mizutani are at an angle of not more than 45 degrees relative to each other (they are parallel) (see Figure 8).
	As to claim 18, Johnson in view of Mizutani discloses all of the claimed features, as set forth above, except for the housing assembly having a thickness of less than 2.0 inches; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the housing assembly having a thickness of less than 2.0 inches, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device,  the claimed device was not patentably distinct from the prior art device.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Aleshi as applied to claim 1 above, and further in view of the U.S. patent application publication of Chen et al. (2014/0042986).
As to claim 13, Johnson in view of Aleshi disclose all of the claimed features, as 
set forth above, except for charge circuitry to recharge the at least one battery, and wherein the battery device maintains the electrical isolation of the plurality of outputs when the battery device is operated during a battery recharge operation.  Chen discloses a rechargeable battery (10) comprising charge circuitry (12,24) to recharge the battery (14) (see paragraph [0015], lines 1-3, 8-10, 13-15, and 19-25, and Figure 1), and the electrical isolation of the plurality of outputs of Johnson would not be affected by using the rechargeable battery.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the rechargeable battery of Chen in the battery device of Johnson, in order to increase battery life.
Claim(s) 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Aleshi, and further in view of the US patent of Luk et al. (7,210,818).
As to claim 14, Johnson in view of Aleshi disclose all of the claimed features, as 
set forth above, except for a tubular structure configured to house the control electronics and the at least one battery.  Luk discloses a tubular structure (12) configured to house electronics (24) (see column 6, lines 49-55 and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the tubular structure of Luk to house the battery and control electronics of Johnson in view of Aleshi, in order to provide good protection for the battery and control electronics.
	As to claim 19, Johnson discloses a battery device, comprising:  at least one battery (see paragraph [0021], lines 1-3 and Figure 3); and control electronics configured to provide a plurality of outputs (365,375) from one of the at least one battery, wherein the plurality of outputs (365,375) comprise at least one output (375) that is electrically isolated from at least one other output (365) of the plurality of outputs that each provide power to one or more of a plurality of loads (370,380), (see paragraph [0020], lines 4-8 and paragraph [0021], lines 3-5, and Figure 3).  Johnson does not disclose the electrical isolation based at least in part on the at least one output having a ground that is isolated from a ground of the at least one other output; or a housing assembly comprising a tubular structure configured to house the control electronics and the at least one battery.  
Aleshi discloses control electronics configured to provide a plurality of outputs (110,111) from a DC power supply (109), wherein the plurality of outputs (110,111) comprise at least one output (110) that is electrically isolated from at least one other output (111) of the plurality of outputs (110,111) that each provide power to one or more of a plurality of loads, wherein the electrical isolation is based at least in part on the at least one output (110) having a ground that is isolated from a ground of the at least one other output (111) (see Abstract; column 4, lines 2-7; column 6, lines 48-51; and Figures 1B and 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson by using isolated outputs having isolated grounds, in order to provide circuits that are compliant with the IEEE 1394 standard.  Aleshi does not disclose a housing assembly comprising a tubular structure to house the control electronics and the at least one battery.
Luk discloses a tubular structure (12) configured to house electronics (24) (see column 6, lines 49-55 and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the tubular structure of Luk to house the battery and control electronics of Johnson in view of Aleshi, in order to provide good protection for the battery and control electronics.
As to claim 20, the tubular structure (12) of Luk comprises a single-piece tube (see column 6, lines 49-51 and Figure 1).
Allowable Subject Matter
Claims 6-9, 11-12, 15, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-9 contain allowable subject matter because none of the prior art of 
record discloses or suggests the control electronics configured to dynamically estimate one or more of an amount of power remaining and an amount of time remaining in the at least one battery, in combination with the remaining claimed features.
	Claims 11-12 and 21-22 contain allowable subject matter because none of the prior art of record discloses or suggests the control electronics further comprising a DC-to-AC converter to generate an AC signal from the at least one battery and at least one isolation transformer comprising two sides to provide electrical isolation between the two sides of the at least one isolation transformer, in combination with the remaining claimed features.
	Claim 15 contains allowable subject matter because none of the prior art of record discloses or suggests a tubular structure configured to both (i) house the control electronics and the at least one battery, and (ii) to mount the plurality of loads, in combination with the remaining claimed features.
	Claim 23 contains allowable subject matter because none of the prior art of record discloses or suggests the control electronics further comprising a DC-to-AC converter to generate an AC signal from the at least one battery and at least one isolation transformer comprising two sides to provide electrical isolation between the two sides of the at least one isolation transformer and wherein there is no electrical connection between the two sides of the at least one isolation transformer, in combination with the remaining claimed features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/           Primary Examiner, Art Unit 2836